ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant files a vigorous motion for rehearing, insisting that we erred in affirming his case because of the fact that the judgment entered and the sentence pronounced in accordance therewith, neither followed the charge of the court nor the verdict rendered in the case. Ap*538pellant is correct. He was charged by an indictment containing three counts, two for forgery and one for attempting to pass a forged instrument. The court submitted only the one last mentioned, and the verdict of the jury was general, finding him guilty as charged. By some mistake the judgment entered adjudged appellant guilty of forgery, and he was sentenced for the period of years named in the verdict, for that offense. This error was overlooked when we rendered our original opinion.
However all matters of procedure otherwise appearing to be legal, and no error being found in the record other than this mistaken entry of judgment and sentence,-this court, under all of the precedents and authorities, should not reverse the case for such reason, but should have reformed the judgment and sentence. Robison v. State, 68 Texas Crim. Rep., 115; Holden v. State, 98 Texas Crim. Rep., 592; Ragusin v. State, 105 Texas Crim. Rep., 218; Malone v. State, 116 Texas Crim. Rep., 381; McKinley v. State, 35 S. W. (2d) 148.
The judgment of affirmance appearing in our original opinion is withdrawn, the judgment and sentence appearing in the record and in the minutes of the trial court will be corrected, and appellant will be adjudged guilty of attempting to pass a forged instrument, and the sentence will be reformed to conform thereto. As reformed the judgment will be affirmed, and the motion for rehearing overruled.

Judgment reformed, and, as reformed, affirmed.